Exhibit 12.1 Ratio of Earnings to Fixed Charges (in thousands, except ratio) Six Months Ended June 30, Year Ended December 31, Earnings: Net Income $ ) $ ) $ ) $ ) $ $ Fixed Charges $ Total Earnings $ ) $ $ ) $ ) $ $ Fixed Charges: Interest including amortzation of debt issuance cost $ Total Fixed Charges $ Ratio of Earnings to Fixed Charges * Earnings for the six months ended June 30, 2014 and the years ended December 31, 2013, 2012 and 2011 were inadequate to cover fixed charges by $8,534, $4,126, $94,054 and $40,272, respectively.
